The plaintiff in error was tried and convicted upon an information which charged the possession of intoxicating liquors, with the unlawful intent to violate provisions of the prohibitory law, and in accordance with the verdict of the jury he was on the 18th day of March, 1913, sentenced to be confined in the county jail for a term of sixty days and to pay a fine of five hundred dollars. The evidence for the state shows that the defendant was arrested with four boxes of whisky in his possession and fifteen or twenty gunny sacks of liquor in a wagon. The defendant offered no evidence. A careful review of the record discloses no reversible error. The judgment of conviction is therefore affirmed.